Title: From Alexander Hamilton to Otho H. Williams, 10 February 1791
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentFebruary 10th 1791.
Sir,

A petition from Mr John Hollins, of Baltimore, to the House of representatives has been refered to me on which I shall report that in my opinion the existing law admits of the relief desired by the petitioner. Annexed to the petition are legal Testimonies that the Schooner John was before the first of January 1791. within the Capes of Chessapeak bay, whence it follows that the Cargo on board her was “brought into the United States” before the expiration of the 31st December 1790. You will therefore only claim from Mr. Hollins the duties imposed by the impost Act of the first of June 1789.
I am sir   Your Obedient Servant
Alexander Hamilton
Otho. H. Williams Esquire

